*262Opinion by
Cline, J.
In view of stipulation of counsel and the cited authorities, the merchandise in question was held dutiable as follows: (1) The merchandise represented by the items marked “A” on the invoices similar in all material respects to that the subject of United States v. Nippon Co. (32 C. C. P. A. 164, C. A. D. 303), held free of duty under paragraph 1705 as kelp; (2) the merchandise represented by the items marked “B” on the invoices, similar in all material respects to that the subject of United States v. Nippon Co., supra, held dutiable at 10 percent under paragraph 1540 as seaweeds, manufactured; and (3) the merchandise marked with the letter “C” on the invoices, the same as that the subject of Enbun v. United States (19 C. C. P. A. 79, T. D. 45224), held dutiable at V/i cents per pound under paragraph 717 (c) as fish, dried and unsalted. The protests were sustained to this extent.